I,,’
                        :
                     I
                                                                  ‘: ‘,

                                                                               .
       OFFICE   OF   THE    A-i-i-ORNEY   GENERAL   ‘OF ‘TEXAS     ~ ,’
                             ‘. AUSTIN
                                                                 ,i.
m-G*                                                    ,. .i’




                     :‘.                                                  I.
               Upon a careful exmination of the Texas Liquoor'   Coo-
   trol Act together with it3     amnkm~t, ve Pied that.Artlcle
   665-253 a~tborlze~ coinlssio2ers~co~urtsnad cities aad to*vhs
   to prohl35.tt&a ssle of alcoholic beczrages within 300 feet
   OS any churah, public school or public hospital. ,Said.seotion'
   253   of Article 666,.readsas follows:
                                                         'I
               "The ,comis3ioners'court OS 'anyoountg’in tic2
          territory thereof outsiae iacor,corated  cltlessnd
          tovas and the governing authoritiesof arq city or        :
          to-m vlthln the corpoPate.fititsof any suoh~city or i.
          toxn my proMbit the~sale o? alcobolio beveragesby
          a.uydeale~.#~ere~theplace oz"business of enysuch
       .. dealer is wlthin three huadrcd (300) feet'of .atiy,.,..~
         .c~w?c~, public:SO~O&OP     publio hospital;"'.thezzeasuzle-
  '.,~'.nents to be along the.propertylioes.~of.thest&e't'..:.    ~. .--
     ,/: fronts and fion:~front'  door to .fkont~door,
                                                     arid::%%;>..:;:::;.':
                                                                        .,~
                                                                          :',
                                                                            .',~
                                                                              .'~~.
                                                                                  .~
          dipeot line ~~c~oss.interseotio,ne v&Fe. th~y:occti.;.?         ~..~.
                                :."
               WC deem it~unnecessmy to'deterv&e,ahether'a.school'.
  of   den~l~~& not connected ath.the public SChOOl~syatCsjis
  withInthe term, schuol.:or      -ol;her~educatlo~l:.ins~tltuti~n,
                                                                  IZZI
  ArtZcle    37-12..oftheE?q+aont C~ty'Code,~.beoause,uabe~,'krticle,      .:~.~
  ~665;Section'25a,TexSS LiQuo??~COntrOl      Act; ,the:'City,
                                                             Oi:8eaUnoutT:;
                                                                          1:~'
                                                                             .'.
  was only authorieed.to:;prohiblt     thensale of.beer.~tifth%r.~300
                                                                    fee,t,.,i,~
                                                                            ~:
: of ,a.publicsohoo1.i:   ;'.,,;"                  .~,
                                                    ~~
                                                     .~.is:z;.‘
                                                          ;,,.~.:/.
                                                              .,.~
                                                       . ;...,..,,.
                                                              ~.I;~                .’

                                                          ~,/
            In OpinGkki     “‘&3843 ~of this ~de&rtq&t,; ~&sing ‘,‘-
                                                                  .:
  apon.thevallfiityof :Corp~us,
                              Christ& ordlnanceregulati.kg hotis.':
  .Soti
      the sale of beer,+~,found'the followiuglahguage,; :vhich -:,I
  we thluk supports our e~oncl,usio~,
                                   above, .t,o-v,it,:"'
                                                  i"    .I
            "It is elf&ehtarythat all cltj o&ii&ace&
   .,'~whether the citles.havehoac ~suleor: special chktezk,~
       must conform to the,Constitutionand the State law.'~    .L' ,.
      .Any city ordinance which is in conflict vith a state
       statute c.overSngthe ~sone subjeat is void,:.Oitg of,   ,,.
       Lubbock v. SoothplainEa~dware’Co., 1.11S. 14.(2d),
       383; CLtg of Wichita Falls v? ContinentalOil Co,;,' 117 "L."
       Tex. 256, ,15. w.~(2d) 596; Berryv. City of Ft. Worth, ~~!.~
       I.24S. %I.(2d),8t12; City oZ'Houston 9. Richter,~157    ,~\'   ,'
       3. .W. 189; Cftg of Graham v. Se&!.,235 S. X. 663; 30
       Texas Jurisprndcnce301, %c. 167 azd authoritles~   cit-
       ed therein. This general rule has beeo aell’esprizmsed
                                                     .
                                :
 \.    _.~                                          ~~~   ”   .~’ .~.,‘,:::.~-;-,.,.-..   ~,.Y: ‘,
 :
 !    .,
                              .I’.::~~.~.:~z
                                         ,~ ”
  1
  ,
                      Shelby F. along,page 3
             Iionorable
,j.
                            .~i..   ;,:,   “~ ~‘,                       ,,
 1                                                                 ~.
 5
                 by Davidson,jPr".j.,speaking for the Courtof'Crin-
                 inal Appeals.of.Texds in Ex parte,Goldburg,~200S.W.
                 356, at page:387.

                       "'There:are a few general propcsitiohsvhrch
                 seem to be well understoodas the 1aw';'which may
                 be stated,ati follows: A business which1a'author-
                 iced by the state lav cannot be prohibited by city .
                 ordizauce direatly or inalrectly. A business,whlch
                 ~1sregulated'bythe state cannot be prohibited by
                 .i
                 tihecity either by express enactneat or by prohibl-
                 tory regulatron. A'buslness regulatea by the state                                      .
                 cazmot be regulated by,the cityi otherwise than by
                 grant  of power to such city in the charter,passed.
                 by the'Leglslat+refor the purpose,ofsuch regula-
                 tioni Nor can such regulation be,othetiw$se,than
                                                                                                     ;